Citation Nr: 1133835	
Decision Date: 09/12/11    Archive Date: 09/22/11

DOCKET NO.  07-17 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

Entitlement to service connection for residuals of a gunshot wound to the chest.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from August 1978 to November 1978.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, which denied service connection for the above-referenced claim.  

In December 2007 and September 2008, the Board remanded the case to the RO, via the Appeals Management Center (AMC), so that the Veteran could be scheduled for a Travel Board hearing and a video conference hearing, respectively, to be held at the RO before a Veterans Law Judge.  The claim was returned to the Board for appellate review.  

This matter was previously before the Board in July 2009, at which time the Board denied the claim for service connection for a gunshot wound to the chest.  Thereafter, the Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2010, the Court issued a Memorandum Decision that vacated the Board's July 2009 decision that denied the Veteran's claim and remanded the claim to the Board for appropriate action.  Specifically, the Court vacated the Board's July 2009 decision and remanded the claim so that the Board could determine whether the Veteran was properly notified of an April 2009 video conference hearing and determine whether VA complied with its obligations set forth in 38 C.F.R. § 3.103(c).  


FINDING OF FACT

The Board has been notified that the Veteran died in November 2010.




CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of his claim.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243- 44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.   See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the RO from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


